DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawings
New drawing were submitted. The objection to informal drawings (e.g., FIGS. 13A & 13B) has been withdrawn. 

Claim Rejections - 35 USC § 112
The previous rejection under 35 USC § 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 102
The rejection under 356 USC § 102 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 
1.	Limitation the plurality of return queries of the respondent or co-respondent (Claim 1-Page 2-Line 29) references to other items in the claim. It is unclear what item is being referenced;
2.	Limitation one or more of the respondent and co-respondent combinations (Claim 1-Page 3-Lines 4-5) references to other items in the claim. It is unclear what item is being referenced.

Claims 17 & 32 include features analogous to claim 1. Claims 17 & 32 are rejected for at least the reasons as noted with regard to claim 1. 

Claims 2-16 & 18-31 are rejected at least by virtue of their dependencies from claims 1 & 17.
 
Allowable Subject Matter
Claims 1-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following claim 1 is drafted by the examiner and considered to comply with the 35 USC § 112(b). The proposed changes of claim 1 is presented to applicant for consideration: 


a network input and output interface for network data transmission and reception, the network input and output interface adapted 
to receive at least one query from a respondent or co-respondent via the network; 
to transmit a plurality of return 15queries to the respondent or co-respondent via the network; 
to receive a plurality of responses to the plurality of return queries from the respondent or co-respondent via the network; 
to receive a maximum transit time duration from the respondent or co-respondent via the network; 
to transmit personalized network search results and search result rankings to the respondent or co-respondent via the network; and 
to receive 20an override of a pause state from the respondent or co-respondent via the network; 
at least one data storage device adapted to store the plurality of return queries; and
one or more processors coupled to the at least one data storage device and to the network input and output interface, the one or more processors adapted 
to access 25the at least one data storage device and using the at least one query, to select the plurality of return queries for transmission; 
to search the at least one data storage device for corresponding pluralities of responses to the plurality of return queries from one or more co-respondents or respondents, respectively;
to comparatively pair-wise score the plurality of responses to the plurality of return queries 
to time duration filter the plurality of respondent and co-respondent combinations by determining one or more transit time durations, for a mode of transportation and a transit route, for each respondent and co-respondent combination 
to sort and rank the plurality of respondent and co-respondent combinations according to the plurality of pair-wise alignment scores and the time duration filter to generate sorted and ranked respondents or co-respondents, the sorted and ranked respondents or co-respondents not including the respondent and co-respondent combination having the pause state for the 15mode of transportation and the transit route; and 
to output the personalized network search results and search result rankings as a listing of one or more of the sorted and ranked respondents or co-respondents with an option to override the pause state for the respondent and co-respondent combination for the mode of transportation and the transit 20route. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        January 5, 2022